DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 9/22/2021, claims 1 – 15, 17, and 18 are pending for examination. This action is final.
Response to Amendment
Acknowledgement is made claims 1 and 10 – 15 are amended and pending examination. 
Acknowledgement is made that claim 16 is cancelled and not presently pending examination.
Response to Arguments
Applicant’s arguments, found on pages 9 – 12 of Remarks dated 9/22/2021, wherein Applicant alleges, Hefel et al. (US 2019/0089620 A1), hereinafter “Hefel”, fails to teach “the BGP routing entry includes a corresponding community attribute”, have been fully considered and found not persuasive. 
Paragraph [0096] of Hefel recites:
“[0096] In step 820 of the exemplary process, a route or routing information is received by a network appliance. The route may be received by a BGP neighboring device such as a router, or via a peer network appliance. In some embodiments, a module within the network appliance itself generates the routing information. In step 83, the network appliance determines the source type of the received route information. That is, the appliance determines where the route information was learned from. In step 840, the appliance assigns a source type to the route information received. The source type may be assigned by a network appliance to the route information via a community identifier attached to the route information. The community identifier can be a text string or tag. The route information with assigned source type is stored by the network appliance at step 850 within an internal memory at the appliance, or at an external location in communication with the network appliance.” (Examiner’s Emphasis)
Hefel that “routing information” is received, and while this routing information may be generated by the appliance, that is only a single embodiment presented as an example. As the teachings positively recite receiving routing information, they further recite a “source type may be assigned” to the routing information “via a community identifier attached to the route information”. As such, it is clear and obvious Hefel teaches an embodiment where the community identifier is already attached to the received routing information, and it is the source type which is assigned by the receiving appliance and not the community identifier.
Applicant further asserts, “the community identifier provided by Hefel indicates the routing source type, and the same IP subnet in different network appliances corresponds to different community identifier. For example, referring to figures 6B and 6C of Hefel, in appliance 250b, the community identifier corresponding to IP subnet 1.1.1.0/24 is 100, in appliance 250a, the community identifier corresponding to the same IP subnet 1.1.1.0/24 is 200.” Examiner disagrees. 
The claimed invention does not recite the subject matter which Applicant argues is at issue. Applicant recites, “’the BGP routing entry includes a corresponding community attribute’ and ‘ the community attribute indicates a source subnet of a node server to which the BGP routing entry belong and a target subnet to which the BGP routing entry is sent’”, as claim limitations which recite the static variables of the BGP routing entry. However, such teachings are not present within these or any claimed limitations, and such an interpretation is found to be a mischaracterization of the broadest reasonable interpretation of the claims. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “no matter which device the same BGP routing item reaches, the community attribute included in the BGP routing item is staying the same”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments, found on pages 10 – 12 of Remarks dated 9/22/2021, wherein Applicant alleges the prior art fails to teach the amended claim language comprising “the community attribute indicates a source subnet of a node server to which the BGP routing entry belongs and a target subnet to which the BGP routing entry is sent”, have been fully considered and found persuasive. The prior art of record does not teach or suggest the aforementioned claim limitation and therefore does not teach the amended claimed invention as a whole. However, based upon further search and consideration of the claims as a whole a new rejection is presented herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 – 8, 10 – 15, and 17 are rejected under 35 U.S.C. §103 as being unpatentable over Hefel et al. (US 2019/0089620 A1), hereinafter “Hefel”, in view of Nallamothu et al. (US 10,623,322 B1), hereinafter “Nallamothu”.
Regarding claim 1, Hefel teaches a cloud network transmission routing method applied to a BGP network (routing information to/from a network appliance using BGP (Hefel Paragraphs [0025] and [0050])), wherein the BGP network is divided into a plurality of subnets (appliances are associated with respective ‘locations’ (Hefel Paragraph [0023]) wherein a location is a subnet/branch of the network (Hefel Paragraph [0056])), each subnet includes a data exchange system (appliance) and a plurality of node servers (computing devices/servers), and the data exchange system establishes a BGP session with each of the plurality of node servers (connecting the appliance (which may be BGP) to each computing device in the branch using tunnels (Hefel Paragraphs [0037], [0076])), and the method comprises: 
receiving, by a data exchange system of a first subnet, a BGP routing entry announced by a subject node server (receiving the route at a network BGP appliance (Hefel Paragraphs [0096] and [0066]) received routing information may be from a source such as a router in the location of the appliance (Hefel Claims 1 – 2 and Paragraph [0066])), wherein the BGP routing entry includes a network segment identifier of a subject network segment of the subject node server and a corresponding community attribute (control communication comprises a source and a community identifier (Hefel Paragraph [0066])); 
sending, by the data exchange system of the first subnet, the BGP routing entry to a data exchange system of a second subnet according to the community attribute included in the BGP routing entry (controlling exporting of the routing information to an external appliance of a second location based upon the community identifier (Hefel Paragraphs [0066 – 0067], [0050], and [0055]); and 
forwarding, by the data exchange system of the second subnet, the BGP routing entry to a node server of the second subnet (exchanging the IP addresses and route information using BGP between proprietary network appliances (Hefel Paragraphs [0023], [0049], and [0053]) wherein the network appliances are from a first and second location (subnet) (Hefel Paragraph [0056])).  
Hefel teaches a control communication being a BGP routing entry (appliance receives control communication comprising route from a source (Hefel Paragraph [0066]) routes are BGP routes (Hefel Paragraph [0054])), Hefel fails to teach a routing entry being an updated routing entry. Where Hefel teaches the community attribute indicates a source subnet of a node server to which the BGP routing entry belongs (community identifier corresponds to the originating source subnet (Hefel Paragraph [0066]) appliances store the associated subnet of a community identifier in its internal routing table (Hefel Paragraph [0087])) and sending the BGP routing entry to a target subnet (exporting route maps to permitted subnets, wherein the example includes exporting subnets associated with community identifiers 100, 200, and 400 to router 430 which is associated with community identifier (Hefel Paragraphs [0074 – 0075]) wherein router 430 is associated with subnet 400 (Hefel Paragraph [0090])), Hefel fails to teach the community attribute indicating a source subnet of a node server to which a routing entry belong and a target subnet to which the routing entry is sent.
However, in analogous art, Nallamothu teaches the community attribute indicating a target subnet to which the BGP routing entry is sent (updating a BGP routing entry and exporting the BGP routing label (Nallamothu Col. 7 Lines 36 – 65) wherein the updated BGP routing entry is imported to a specific BGP community router (Nallamothu Col. 12 Lines27 – 46) rejecting routes which do not belong to the receiving customer, wherein the customer comprises an enterprise network (Nallamothu Col. 13 Lines 37 – 60 and Col. 14 Lines 47 – 59) routing entry comprises destination subnetwork (Nallamothu Col. 4 Lines 29 – 42)) and of a routing entry being an updated routing entry (Nallamothu Col. 6 Lines 46 – 60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Nallamothu related to providing the destination subnet with an optimized route which comprises source and destination addresses and subnets and apply them Hefel for the purpose of providing the optimized route to appropriate destinations. One would be motivated as such as implementing a dynamic prefix list for route filtering allows for the extension of functionality to incorporate multiple benefits (Nallamothu Col. 1 Lines 46 – 61).

Regarding claim 2, Hefel and Nallamothu teach the method according to claim 1, wherein receiving, by the data exchange system of the first subnet, the updated BGP routing entry announced by the subject node server further includes: 
determining, by the data exchange system of the first subnet, whether the community attribute included in the BGP routing entry conforms to a locally preset intra-subnet community attribute accepting rule (receiving route information and attaching the community identifier to commit to internal storage (Hefel Paragraphs [0065 – 0066]) importing routing policies according to a local import policy (Nallamothu Col. 12 Lines 27 – 46)); and -3-Attorney Docket No. 00215.0167. OUS Client Ref P1910071 USWS 
if the community attribute included in the BGP routing entry conforms to the locally preset intra-subnet community attribute accepting rule, accepting, by the data exchange system of the first subnet, the updated BGP routing entry announced by the subject node server (only routes owned by a corresponding appliance with the associated community identifier for a local subnet are stored in the route table manager (Hefel Paragraph [0070]) accepting imported routing policies according to the import routing policy (Nallamothu Col. 11 Line 62 – Col. 12 Line 46) inherits motivation to combine from respective parent claim.).  

Hefel and Nallamothu teach the method according to claim 1, wherein sending, by the data exchange system of the first subnet, the BGP routing entry to the data exchange system of the second subnet according to the community attribute included in the BGP routing entry further includes: 
determining, by the data exchange system of the first subnet, a target inter-subnet community attribute sending rule, in a locally preset inter-subnet community attribute sending rule table, to which the community attribute included in the BGP routing entry conforms (each appliance has its own export policy to determine all route source types it may advertise (Hefel Paragraph [0069]) export policy based on a source, source type, and community identifier stored in a table (Hefel Paragraphs [0066 – 0067])); and 
determining, by the data exchange system of the first subnet, a second subnet pointed to by the target inter-subnet community attribute sending rule, and sending, by the data exchange system of the first subnet, the BGP routing entry to the data exchange system of the second subnet (Hefel Paragraphs [0066 – 0067]).  

Regarding claim 4, Hefel and Nallamothu teach the method according to claim 1, wherein forwarding, by the data exchange system of the second subnet, the BGP routing entry to a node server of the second subnet further includes: 
determining, by the data exchange system of the second subnet, whether the community attribute included in the BGP routing entry conforms to a locally preset intra-subnet community attribute sending rule (each appliance has its own export policy to determine all route source types it may advertise (Hefel Paragraph [0069]) export policy based on a source, source type, and community identifier stored in a table (Hefel Paragraphs [0066 – 0067]) export policy principles are applicable to an import policy (Hefel Paragraph [0080])); and -4-Attorney Docket No. 00215.0167.00US Client Ref P1910071 USWS 
if the community attribute included in the BGP routing entry conforms to the locally preset intra-subnet community attribute sending rule, forwarding, by the data exchange system of the second subnet, the BGP routing entry to the node server of the second subnet (Hefel Paragraphs [0066 – 0067] and [0080]).  

Regarding claim 5, Hefel and Nallamothu teach the method according to claim 1, wherein forwarding, by the data exchange system of the second subnet, the BGP routing entry to a node server of the second subnet further includes: 
determining, by the data exchange system of the second subnet, whether the community attribute included in the BGP routing entry conforms to an inter-subnet community attribute accepting rule in a locally preset inter-subnet community attribute accepting rule table (controlling exporting of the routing information to an external appliance of a second location based upon the community identifier (Hefel Paragraphs [0066 – 0067], [0050], and [0055]); and 
if the community attribute included in the BGP routing entry conforms to an inter-subnet community attribute accepting rule in the locally preset inter-subnet community attribute accepting rule table, sending, by the data exchange system of the second subnet, the BGP routing entry to the node server of the second subnet (exporting to specific appliances or to devices of an external appliance (Hefel Paragraphs [0086 – 0089])).  

Hefel and Nallamothu teach the method according to claim 1, further comprising: 
determining, by the data exchange system of the first subnet, whether the community attribute included in the BGP routing entry conforms to a locally preset intra-subnet community attribute sending rule  (controlling exporting of the routing information to an external appliance of a second location based upon the community identifier (Hefel Paragraphs [0066 – 0067], [0050], and [0055]); and 
if the community attribute included in the BGP routing entry conforms to the locally preset intra-subnet community attribute sending rule, sending, by the data exchange system of the first subnet, the BGP routing entry to a node server of the first subnet (exporting to specific appliances or to devices of an external appliance (Hefel Paragraphs [0086 – 0089])).  

Regarding claim 7, Hefel and Nallamothu teach the method according to claim 1, wherein the data exchange system includes at least one subnet core switch (branch location may comprise a switch (Hefel Paragraph [0023])).  

Regarding claim 8, Hefel and Nallamothu teach the method according to claim 7, wherein the data exchange system further includes at least one subnet relay switch, and the at least one subnet relay switch establishes a BGP session with each of the plurality node servers and the at least one subnet core switch (establishing a tunnel between devices in the core network and provider devices such as switches (Hefel Paragraph [0035])).  

Regarding claim 10, Hefel teaches a cloud network transmission routing system applied to a BGP network (routing information to/from a network appliance using BGP (Hefel Paragraphs [0025] and [0050])), wherein the BGP network is divided into a plurality of subnets (appliances are associated with respective ‘locations’ (Hefel Paragraph [0023]) wherein a location is a subnet/branch of the network (Hefel Paragraph [0056])), each subnet includes a data exchange system (appliance) and a plurality of node servers (computing devices/servers), the data exchange subsystem includes at least one subnet core switch (switch appliance), and the data exchange system establishes a BGP session with each of the plurality of node servers (connecting the appliance (which may be BGP) to each computing device in the branch using tunnels (Hefel Paragraphs [0028], [0037], [0076])), and the system includes: 
at least one subnet core switch of a data exchange subsystem of a first subnet configured to receive an BGP routing entry announced by a subject node server (receiving the route at a network BGP appliance (Hefel Paragraphs [0096] and [0066]) received routing information may be from a source such as a router in the location of the appliance (Hefel Claims 1 – 2 and Paragraph [0066])), and send the BGP routing entry to a data exchange subsystem of a second subnet according to a community attribute included in the BGP routing entry, wherein the BGP routing entry includes a network segment identifier of a subject network segment of the subject node server and a corresponding community attribute (controlling exporting of the routing information to an external appliance of a second location based upon the community identifier (Hefel Paragraphs [0066 – 0067], [0050], and [0055]); and -6-I Iiorney Docket No. 00215.0167.OQUS Client Ref P1910071 USWS 
at least one subnet core switch of the data exchange subsystem of the second subnet configured to forward the BGP routing entry to a node server of the second subnet (exchanging the IP addresses and route information using BGP between proprietary network appliances (Hefel Paragraphs [0023], [0049], and [0053]) wherein the network appliances are from a first and second location (subnet) (Hefel Paragraph [0056])).  
Where Hefel teaches a control communication being a BGP routing entry (appliance receives control communication comprising route from a source (Hefel Paragraph [0066]) routes are BGP routes (Hefel Paragraph [0054])), Hefel fails to teach a routing entry being an updated routing entry. Where Hefel teaches the community attribute indicates a source subnet of a node server to which the BGP routing entry belongs (community identifier corresponds to the originating source subnet (Hefel Paragraph [0066]) appliances store the associated subnet of a community identifier in its internal routing table (Hefel Paragraph [0087])) and sending the BGP routing entry to a target subnet (exporting route maps to permitted subnets, wherein the example includes exporting subnets associated with community identifiers 100, 200, and 400 to router 430 which is associated with community identifier (Hefel Paragraphs [0074 – 0075]) wherein router 430 is associated with subnet 400 (Hefel Paragraph [0090])), Hefel fails to teach the community attribute indicating a source subnet of a node server to which a routing entry belong and a target subnet to which the routing entry is sent.
However, in analogous art, Nallamothu teaches the community attribute indicating a target subnet to which the BGP routing entry is sent (updating a BGP routing entry and exporting the BGP routing label (Nallamothu Col. 7 Lines 36 – 65) wherein the updated BGP routing entry is imported to a specific BGP community router (Nallamothu Col. 12 Lines27 – 46) rejecting routes which do not belong to the receiving customer, wherein the customer comprises an enterprise network (Nallamothu Col. 13 Lines 37 – 60 and Col. 14 Lines 47 – 59) routing entry comprises destination subnetwork (Nallamothu Col. 4 Lines 29 – 42)) and of a routing entry being an updated routing entry (Nallamothu Col. 6 Lines 46 – 60).
Nallamothu related to providing the destination subnet with an optimized route which comprises source and destination addresses and subnets and apply them to the teachings of Hefel for the purpose of providing the optimized route to appropriate destinations. One would be motivated as such as implementing a dynamic prefix list for route filtering allows for the extension of functionality to incorporate multiple benefits (Nallamothu Col. 1 Lines 46 – 61).

Regarding claim 11, Hefel and Nallamothu teach the system according to claim 10, wherein the data exchange subsystem of the first subnet is further configured to: 
determine whether the community attribute included in the BGP routing entry conforms to a locally preset intra-subnet community attribute accepting rule (receiving route information and attaching the community identifier to commit to internal storage (Hefel Paragraphs [0065 – 0066]) importing routing policies according to a local import policy (Nallamothu Col. 12 Lines 27 – 46)); and -3-Attorney Docket No. 00215.0167. OUS Client Ref P1910071 USWS 
if the community attribute included in the BGP routing entry conforms to the locally preset intra-subnet community attribute accepting rule, accepting, by the data exchange system of the first subnet, the updated BGP routing entry announced by the subject node server (only routes owned by a corresponding appliance with the associated community identifier for a local subnet are stored in the route table manager (Hefel Paragraph [0070]) accepting imported routing policies according to the import routing policy (Nallamothu Col. 11 Line 62 – Col. 12 Line 46) inherits motivation to combine from respective parent claim.).  

Hefel and Nallamothu teach the system according to claim 10, wherein the data exchange subsystem of the first subnet is further configured to: 
determine a target inter-subnet community attribute sending rule, in a locally preset inter-subnet community attribute sending rule table, to which the community attribute included in the BGP routing entry comforts (each appliance has its own export policy to determine all route source types it may advertise (Hefel Paragraph [0069]) export policy based on a source, source type, and community identifier stored in a table (Hefel Paragraphs [0066 – 0067])); and 
determine a second subnet pointed to by the target inter-subnet community attribute sending rule, and send the BGP routing entry to the data exchange subsystem of the second subnet (Hefel Paragraphs [0066 – 0067]).  

Regarding claim 13, Hefel and Nallamothu teach the system according to claim 10, wherein the data exchange subsystem of the second subnet is further configured to: -7-Attorney Docket No. 00215.0167.00US Client Ref P1910071 USWS 
determine whether the community attribute included in the BGP routing entry conforms to a locally preset intra-subnet community attribute sending rule (each appliance has its own export policy to determine all route source types it may advertise (Hefel Paragraph [0069]) export policy based on a source, source type, and community identifier stored in a table (Hefel Paragraphs [0066 – 0067]) export policy principles are applicable to an import policy (Hefel Paragraph [0080])); and -4-Attorney Docket No. 00215.0167.00US Client Ref P1910071 USWS 
if the community attribute included in the BGP routing entry conforms to the locally preset intra-subnet community attribute sending rule, forwarding, by the data exchange system of the second (Hefel Paragraphs [0066 – 0067] and [0080]).

Regarding claim 14, Hefel and Nallamothu teach the system according to claim 10, wherein the data exchange subsystem of the second subnet is further configured to: 
determine whether the community attribute included in the BGP routing entry conforms to an inter-subnet community attribute accepting rule in a locally preset inter-subnet community attribute accepting rule table (controlling exporting of the routing information to an external appliance of a second location based upon the community identifier (Hefel Paragraphs [0066 – 0067], [0050], and [0055]); and 
if the community attribute included in the BGP routing entry conforms to an inter-subnet community attribute accepting rule in the locally preset inter-subnet community attribute accepting rule table, sending, by the data exchange system of the second subnet, the BGP routing entry to the node server of the second subnet (exporting to specific appliances or to devices of an external appliance (Hefel Paragraphs [0086 – 0089])).

Regarding claim 15, Hefel and Nallamothu teach the system according to claim 10, wherein the data exchange subsystem of the first subnet is further configured to: 
determine whether the community attribute included in the BGP routing entry conforms to a locally preset intra-subnet community attribute sending rule (controlling exporting of the routing information to an external appliance of a second location based upon the community identifier (Hefel Paragraphs [0066 – 0067], [0050], and [0055]); and 
if the community attribute included in the BGP routing entry conforms to the locally preset intra-subnet community attribute sending rule, sending, by the data exchange system of the first subnet, the BGP routing entry to a node server of the first subnet (exporting to specific appliances or to devices of an external appliance (Hefel Paragraphs [0086 – 0089])).  

Regarding claim 17, Hefel and Nallamothu teach the system according to claim 16, wherein the data exchange subsystem further includes at least one subnet relay switch, and the at least one subnet relay switch establishes a BGP session with each of the plurality node servers and the at least one subnet core switch (establishing a tunnel between devices in the core network and provider devices such as switches (Hefel Paragraph [0035])).  

Claims 9 and 18 are rejected under 35 U.S.C. §103 as being unpatentable over Hefel in view of Nallamothu and further in view of Schrum, Jr. et al. (US 2014/0036917 A1), hereinafter “Schrum”.
Regarding claim 9, where Hefel and Nallamothu teach the method according to claim 1, a network being a BGP network (Hefel Paragraph [0054]), a first server being the subject node server and a second server being a node server (Hefel Paragraphs [0047] and [0056]), Hefel and Nallamothu fail to teach periodically sending a state detection message to a node server corresponding to the routing entry and if the subject node server does not receive a state response message returned by the node server corresponding to the routing entry, deleting the routing entry by the subject node server.  
Schrum teaches periodically sending a state detection message to a node server corresponding to the routing entry (hybrid network device transmitting ARP request messages to destination network device in periodic time intervals (Schrum, Jr. Paragraph [0037])) and if the subject node server does not receive a state response message returned by the node server corresponding to the routing entry, deleting the routing entry by the subject node server (identifying entries to be deleted in a ARP cache based on whether a response was received from the destination device (Schrum Paragraph [0060] and Claim 16)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Schrum related to purging inactive entries in a table and apply them to the teachings of Hefel and Nallamothu for the purpose of maintaining only active entries. One would be motivated as such as this makes space for new entries (Schrum Paragraph [0060]).

Regarding claim 18, where Hefel and Nallamothu teach the system according to claim 10, a network being a BGP network (Hefel Paragraph [0054]), a first server being the subject node server and a second server being a node server (Hefel Paragraphs [0047] and [0056]), Hefel and Nallamothu fail to teach periodically sending a state detection message to a node server corresponding to the routing entry and if the subject node server does not receive a state response message returned by the node server corresponding to the routing entry, deleting the routing entry by the subject node server.  
However, in analogous art, Schrum, Jr. et al. (US 2014/0036917 A1), hereinafter “Schrum”, teaches periodically sending a state detection message to a node server corresponding to the routing entry (hybrid network device transmitting ARP request messages to destination network device in periodic time intervals (Schrum, Jr. Paragraph [0037])) and if the subject node server does not receive a identifying entries to be deleted in a ARP cache based on whether a response was received from the destination device (Schrum Paragraph [0060] and Claim 16)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Schrum related to purging inactive entries in a table and apply them to the teachings of Hefel and Nallamothu for the purpose of maintaining only active entries. One would be motivated as such as this makes space for new entries (Schrum Paragraph [0060]).
Conclusion
The following prior art was found pertinent to Applicant’s claimed invention but not used in making the rejections herein:
Puviz et al. (US 2017/0171050 A1) which teaches route mediation between SDN based networks using flow monitoring and flow control.
Wainner et al. (US 2008/0307110 A1) which teaches determining security policies between hosts of different computing groups and advertising routing information between the different groups.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.K.B/Examiner, Art Unit 2459                                                                                                                                                                                                                                                                                                                                                                                                      /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459